Citation Nr: 1225543	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-39 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of death, to include as secondary to herbicide exposure.  


WITNESSES AT HEARING ON APPEAL

The Appellant and C. R.


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969, to include service in the Republic of Vietnam from May 21, 1968, to June 3, 1969.  He died in December 2007 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  

The appellant testified at a hearing before the undersigned Acting Veterans Law Judge in September 2010, and the transcript is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to establish service connection for the cause of the Veteran's death.  The Board obtained September 2011 and October 2011 Veterans Health Administration (VHA) medical opinions to fairly decide the claim.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2011).  Prior to further appellate review, the appellant submitted a January 2011 statement from the Veteran's private physician F. K., M.D., and in a May 2012 statement requested the Board remand her appeal for initial Agency of Original Jurisdiction (AOJ) consideration of the additional evidence.  See 38 U.S.C.A. §§ 5902, 5903, 7104, 7105, 7105A (West 2002); 38 C.F.R. § 20.1304 (2011).  The Board is without discretion and must remand the appeal for this purpose.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must readjudicate the appellant's claim, considering all of the evidence received by VA following the October 2008 Statement of the Case (SOC).

2.  If the claim remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the appellant.  After she has been afforded an adequate opportunity to respond, the matter should be returned to the Board for further appellate consideration and review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

